Submitted on a confidential basis on July 10, 2013 CONFIDENTIAL TREATMENT REQUESTED This draft registration statement has not been filed publicly with the Securities and Exchange Commission and all information contained herein remains confidential. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Dynagas LNG Partners LP (Exact name of Registrant as specified in its charter) Republic of the Marshall Islands (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) N/A (I.R.S. Employer Identification No.) Dynagas LNG Partners LP 97 Poseidonos Avenue & 2 Foivis Street Glyfada, 16674, Greece (Address and telephone number of Registrant's principal executive offices) Seward & Kissel LLP Attention: Gary J. Wolfe, Esq. One Battery Park Plaza New York, New York 10004 (212) 574-1200 (Name, address and telephone number of agent for service) Copies to: Gary J. Wolfe, Esq. Robert E. Lustrin, Esq. Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 (212) 574-1200 (telephone number) (212) 480-8421 (facsimile number) Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are being offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act, check the following box.¨ If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Proposed Maximum Aggregate Offering Price(1)(2) Amount of Registration Fee Common units representing limited partner interests $ $ (1)Estimated solely for the purpose of calculating the registration fee pursuant to Rule457(o) under the Securities Act of 1933. Includes common units that may be sold pursuant to the underwriters' over-allotment option. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall filea further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED, 2013 PRELIMINARY PROSPECTUS Dynagas LNG Partners LP Common Units Representing Limited Partner Interests $per common unit We are sellingof our common units and our Sponsor, Dynagas Holding Ltd., is sellingof our common units. Prior to this offering, there has been no public market for our common units.We currently estimate that the initial public offering price will be between $and $per unit.We are applying to list our common units on the Nasdaq Global Select Market under the symbol "DLNG." The underwriters have an option to purchase a maximum ofadditional common units from us to cover over-allotments.The underwriters can exercise this right at any time within 30days from the date of this prospectus. We are an "emerging growth company" and we are eligible for reduced reporting requirements. See "Summary – Implications of Being an Emerging Growth Company." Investing in our common units involves risks.See "Risk Factors" beginning on page 21.These risks include the following: · We may not be able to pay the minimum quarterly distribution on our common units and subordinated units. · Our Initial Fleet consists of only three LNG carriers. Any limitation in the availability or operation of these vessels could have a material adverse effect on our business, results of operations and financial condition and could significantly reduce or eliminate our ability to pay the minimum quarterly distribution on our common units and subordinated units. · We derive all our revenue and cash flow from two charterers and the loss of either of these charterers could cause us to suffer losses or otherwise adversely affect our business. · The amount of our debt could limit our liquidity and flexibility in obtaining additional financing and in pursuing other business opportunities. · Our Sponsor may be unable to service its debt requirements and comply with the provisions contained in the loans secured by four of the seven Optional Vessels we have guaranteed through certain of our subsidiaries that own the vessels in our Initial Fleet.If our Sponsor fails to perform its obligations under the loans that we guarantee, it could materially affect our business. · Our Sponsor, our General Partner and their respective affiliates own a controlling interest in us and have conflicts of interest and limited duties to us and our common unitholders, which may permit them to favor their own interests to your detriment. · Unitholders have limited voting rights, and our Partnership Agreement restricts the voting rights ofour unitholdersthat ownmore than 4.9% of our common units. · We are a holding company, and our ability to make cash distributions to our unitholders will be limited by the value of investments we currently hold and by the distribution of funds from our subsidiaries. · There is no existing market for our common units, and a trading market that will provide you with adequate liquidity may not develop. The price of our common units may fluctuate significantly, and you could lose all or part of your investment. · You will incur immediate and substantial dilution. · U.S. tax authorities could treat us as a "passive foreign investment company," which would have adverse U.S. federal income tax consequences to U.S. unitholders. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Price to Public Underwriting Discounts and Commissions Proceeds to Dynagas LNG Partners LP Per Common Unit $ $ $ Total $ $ $ The underwriters expect to deliver the common units to purchasers on or about, 2013. [UNDERWRITERS TO BE INSERTED] The date of this prospectus is, 2013. Ob River, one of our LNG carriers, traversing the Northern Sea Route, which is a shipping lane from the Atlantic Ocean to the Pacific Ocean that is entirely in Artic waters. In November 2012, the Ob River was the first LNG carrier to complete an LNG shipment via the Northern Sea Route. Clean Force, one of our LNG carriers. Table of Contents PROSPECTUS SUMMARY 1 THE OFFERING 13 SUMMARY HISTORICAL CONSOLIDATED FINANCIAL AND OPERATING DATA 17 FORWARD-LOOKING STATEMENTS 20 RISK FACTORS 21 USE OF PROCEEDS 45 CAPITALIZATION 46 DILUTION 47 OUR CASH DISTRIBUTION POLICY AND RESTRICTIONS ON DISTRIBUTIONS 48 HOW WE MAKE CASH DISTRIBUTIONS 58 SELECTED HISTORICAL CONSOLIDATED FINANCIAL AND OPERATING DATA 69 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 72 THE INTERNATIONAL LIQUEFIED NATURAL GAS (LNG) SHIPPING INDUSTRY 93 BUSINESS MANAGEMENT SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS CONFLICTS OF INTEREST AND FIDUCIARY DUTIES DESCRIPTION OF THE COMMON UNITS THE PARTNERSHIP AGREEMENT UNITS ELIGIBLE FOR FUTURE SALE MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS UNDERWRITERS SERVICE OF PROCESS AND ENFORCEMENT OF CIVIL LIABILITIES INDUSTRY DATA LEGAL MATTERS EXPERTS WHERE YOU CAN FIND ADDITIONAL INFORMATION OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 You should rely only on information contained in this prospectus. We have not, and the underwriters have not, authorized anyone to give any information or to make any representations other than those contained in this prospectus. Do not rely upon any information or representations made outside of this prospectus. This prospectus is not an offer to sell, and it is not soliciting an offer to buy, (1)any securities other than our common units or (2)our common units in any circumstances in which such an offer or solicitation is unlawful. The information contained in this prospectus may change after the date of this prospectus. Do not assume after the date of this prospectus that the information contained in this prospectus is still correct. Through and including , 2013 (the 25th day after the date of this prospectus), federal securities law may require all dealers that effect transactions in these securities, whether or not participating in this offering, to deliver a prospectus. This requirement is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. i PROSPECTUS SUMMARY This section summarizes material information that appears later in this prospectus and is qualified in its entirety by the more detailed information and financial statements included elsewhere in this prospectus. This summary may not contain all of the information that may be important to you. As an investor or prospective investor, you should carefully review the entire prospectus, including the risk factors and the more detailed information that appears later. Unless otherwise indicated, references to "Dynagas LNG Partners," the "Company," "we," "our" and "us" or similar terms refer to Dynagas LNG Partners LP and its wholly-owned subsidiaries, including Dynagas Operating LP, unless the context otherwise indicates.Dynagas Operating LP will own, directly or indirectly: (i) a 100% interest in the entities that own the Clean Energy, the Ob River and the Clean Force, or the "Initial Fleet."All references in this prospectus to us when used in a historical context refer to our predecessor companies and their subsidiaries, which are subsidiaries of our Sponsor that have interests in the vessels in our Initial Fleet, or the "Sponsor Controlled Companies," and when used in the present tense or prospectively refer to us and our subsidiaries, collectively, or individually, as the context may require. Upon the completion of this offering, we will own (i) a 100% limited partner interest in Dynagas Operating LP, (ii) the non-economic general partner interest in Dynagas Operating LP through our 100% ownership of its general partner, Dynagas Operating GP LLC and (iii) 100% of Dynagas Equity Holding Ltd. and its subsidiaries.References to our "Sponsor" are to Dynagas Holding Ltd. and its subsidiaries other than us or our subsidiaries. References in this prospectus to the "Prokopiou Family" are to our Chairman, Mr. George Prokopiou, and certain members of his family. Unless otherwise indicated, all references to "dollars" and "$" in this prospectus are to the lawful currency of the United States. We use the term "LNG" to refer to liquefied natural gas and we use the term "cbm" to refer to cubic meters in describing the carrying capacity of our vessels. Except where we or the context otherwise indicate, the information in this prospectus assumes no exercise of the underwriters' over-allotment option described on the cover page of this prospectus. Overview We are a Marshall Islands limited partnership that owns and operates three LNG carriers with an average age of 5.9 years under long-term charters with an average remaining term of 3.8 years as of the date of this prospectus.We are focused on owning and operating LNG carriers that are employed on long-term charters of three or more years with international energy companies, which provide us with the benefits of stable cash flows and high utilization rates.We intend to pursue these and other growth opportunities in the LNG shipping industry by leveraging the reputation, expertise and relationships of our management team, our Sponsor, and Dynagas Ltd., our Manager, and other seaborne transportation companies that are beneficially owned by certain members of the Prokopiou Family in identifying attractive vessel acquisition opportunities, maintaining cost-efficient operations and providing reliable seaborne transportation services to international energy companies as part of their LNG logistics chain. In addition, we intend to make further vessel acquisitions from our Sponsor and third parties. Our Sponsor, through certain of its direct and indirect subsidiaries, including Dynagas Equity Holding Ltd., or the Sponsor Controlled Companies, entered the LNG sector in 2004 by ordering three LNG carriers, the Clean Energy, the Ob River and the Clean Force, from Hyundai Heavy Industries Co. Ltd. of South Korea, or HHI, one of the world's leading shipbuilders of LNG carriers, which were delivered in 2007 and 2008.We refer to these three LNG carriers throughout this prospectus as our Initial Fleet.Prior to the completion of this offering, we will acquire from our Sponsor, Dynagas Equity Holding Ltd., a Liberian company that owns the vessels in our Initial Fleet, in exchange forof our common units and all of our subordinated units.Our Sponsor also has contracts for the construction of seven LNG carriers with HHI, which are scheduled to be delivered to our Sponsor as follows: three in 2013, two in 2014 and two in 2015.We refer to these seven newbuilding LNG carriers as the Optional Vessels.We will receive the right to purchase the Optional Vessels from our Sponsor in exchange for providing guarantees on the loans of our Sponsor, which are secured by the Optional Vessels. See "-Formation Transactions." Our Initial Fleet Our Initial Fleet consists of three LNG carriers, of which, the Clean Force and the Ob River have been assigned with Lloyds Register Ice Class notation 1A FS for hull and machinery and are fully winterized, which means that they are designed to call at ice bound and harsh environment terminals and to withstand temperatures up to minus 30 degrees Celsius. The key characteristics of our Initial Fleet include the following: · each vessel is what we believe to be optimally sized with a carrying capacity of approximately 150,000 cbm (which is a medium- to large-size class of LNG carrier) that maximizes their operational flexibility as such vessels are compatible with most existing LNG terminals around the world; · each vessel is a sister vessel, which are vessels built by the same yard that share (i) a near-identical hull and superstructure layout, (ii) similar displacement, and (iii) roughly comparable features and equipment; 1 · each vessel utilizes a membrane containment system which which uses insulation built directly into the hull of the vessel with a membrane covering inside the tanks designedto maintain integrity and uses the vessel's hull to directly support the pressure of the LNG cargo(see "The International Liquefied Natural Gas (LNG) Shipping Industry – The LNG Fleet" for a description of the types of LNG containment systems); and · each vessel is double-hulled, which is now standard in the LNG industry. The following table sets forth additional information about our Initial Fleet as of June 30, 2013: Vessel Name Shipyard Year Built Capacity (cbm) Ice Class Flag State Charterer Clean Energy HHI No Marshall Islands BG Group Ob River (1) HHI Yes Marshall Islands Gazprom Clean Force HHI Yes Marshall Islands BG Group (1)Formerly named Clean Power. Contract Backlog Our contract backlog includes commitments represented by signed charters.As of June 30, 2013, our contract backlog was approximately $323.1 million and was attributable to revenues that we expect to generate from our Initial Fleet.We calculate our contract backlog by multiplying the contracted daily rate by the minimum expected number of days committed under signed charters, excluding non-exercised options to extend and assuming full utilization for the full term of the charter.The actual amount of revenues earned and the actual periods during which revenues are earned may differ from the amounts and periods shown in the table below, due to, for example, offhire for maintenance projects, downtime, scheduled or unscheduled drydocking and other factors that result in lower revenues than our average contract backlog per day. The firm commitments that comprise our contract backlog as of June 30, 2013 were as follows: Vessel Name Charterer Contract Backlog (in millions) Contract Start Date Earliest Charter Expiration Latest Charter Expiration Including Non-Exercised Options Clean Energy BG Group February 2012 April 2017 August 2020 (1) Ob River Gazprom September 2012 September 2017 May 2018 (2) Clean Force BG Group October 2010 September 2016 January 2020 (3) BG Group has the option to extend the duration of the charter for an additional three-year term until August 2020 at an escalated daily rate, upon notice to us before April 2016. Gazprom has the option to extend the duration of the charter by an additional six months until May 2018, on identical terms, upon notice to us beforeMay 2017. On January 2, 2013, BG Group exercised its option to extend the duration of the charter by an additional three-year term at an escalated daily rate, commencing on October 5, 2013. BG Group has the option to extend the duration of the charter by an additional three-year term at a further escalated daily rate, which would commence on October 5, 2016, upon notice to us no later than January 5, 2016. The latest expiration date upon exercising of all options is January 2020. Rights to Purchase Optional Vessels We have guaranteed two loans of our Sponsor, with outstanding borrowings of an aggregate of $627 million, which are secured by four of the Optional Vessels, the Yenisei River, the Lena River, the Clean Ocean and the Clean Planet.The guarantees have been provided through certain of our subsidiaries, including the subsidiaries that own the vessels comprising our Initial Fleet.Our Sponsor has agreed, effective upon the closing of this offering, to pay us an annual fee of% of the aggregate outstanding loan amounts on a quarterly basis for so long as we guarantee these two secured loans.In addition, we may in the future provide guarantees for the other loans of our Sponsor, which are secured by the remaining three Optional Vessels prior to their delivery on substantially similar terms and conditions as the guarantees described above.Failure on behalf of our Sponsor to service its debt requirements and comply with any provisions contained in these secured loans, including paying scheduled installments and complying with certain covenants, may lead to a default under these secured loan agreements.If a default occurs under these loan agreements, the lenders could terminate their commitments to lend or accelerate the outstanding loans and declare all amounts borrowed due and payable. In this case, if we or our Sponsor are unable to obtain a waiver or do not have enough cash on hand to repay the outstanding borrowings, the lenders may, among other things, foreclose their liens on the vessels securing the loans or seek repayment of the loan from us, or both, which would likely impair our ability to continue our operations. 2 In exchange for providing these guarantees, we will also receive the right to purchase theOptional Vessels from our Sponsor at a purchase price to be determined pursuant to the terms and conditions of the Omnibus Agreement, which we intend to enter into with our Sponsor and our General Partner prior to the closing of this offering.These purchase rights will expire twelve months following the respective delivery of each Optional Vessel from the shipyard. If we are unable to agree with our Sponsor on the purchase price of any of the Optional Vessels, the respective purchase price will be determined by an independent appraiser, such as an investment banking firm, broker or firm generally recognized in the shipping industry as qualified to perform the tasks for which such firm has been engaged, and we will have the right, but not the obligation, to purchase each vessel at such price.The independent appraiser will be mutually appointed by our Sponsor and a committee comprised of our independent directors. Please see "Certain Relationships and Related Party Transactions – Agreements Governing the Transactions – Omnibus Agreement – Rights to Purchase Optional Vessels" for information on how the purchase price is calculated. The purchase price of the Optional Vessels, as finally determined by an independent appraiser, may be an amount that is greater than what we are able or willing to pay or we may be unwilling to proceed to purchase such vessel if such acquisition would not be in our best interests.We will not be obligated to purchase the vessels at the determined price and, accordingly we may not complete the purchase of the vessels, which may have an adverse effect on our expected plans for growth. The Optional Vessels The Optional Vessels consist of seven fully winterized newbuilding LNG carriers, each assigned withLloyds Register Ice Classnotation 1A FS designation, or its equivalent, for hull and machinery, which are scheduled to be delivered to our Sponsor, as follows: three in 2013, two in 2014 and two in 2015.The three vessels with expected deliveries in 2013 are sister-vessels, each with a carrying capacity of 155,000 cbm and the four remaining vessels with expected deliveries in 2014 and 2015 are sister-vessels, each with carrying capacity of 162,000 cbm.Our Sponsor has structured the delivery dates of the newbuilding LNG carriers to facilitate a smooth integration of the vessels into its fleet, contributing to its annual growth through 2015. The Optional Vessels are compatible with a wide range of LNG terminals, providing charterers with the flexibility to trade the vessels worldwide. Each vessel has a membrane containment system, which uses insulation built directly into the hull of the vessel with a membrane covering inside the tanks designedto maintain integrity anduses the vessel's hull to directly support the pressure of the LNG cargo.The compact and efficient utilization of the hull structure reduces the required principal dimensions of the vessel compared to earlier LNG designs and results in higher fuel efficiency and smaller quantities of LNG required for cooling down vessels' tanks, which has resulted in the membrane system being the most widely used containment system within the current LNG fleet.This system is used in 248 vessels, or 69%, of the current fleet, and 99 of the 108 LNG carriers currently on order are scheduled to be contracted with the membrane containment system. In addition, the Optional Vessels will be equipped with a tri-fuel diesel electric propulsion system for increased fuel efficiency. 3 The following table provides certain information about the Optional Vessels. Vessel Name Shipyard Expected Built Capacity Cbm Ice Class Sister Vessels Charter Commencement Charterer Earliest Charter Expiration Latest Charter Expiration Yenisei River HHI Q3-2013 Yes B Q3 2013 Gazprom Q3 2018 Q3 2018 Lena River HHI Q4-2013 Yes B Q4 2013 Gazprom Q4 2018 Q4 2018 Arctic Aurora HHI Q3-2013 Yes B Q3 2013 Statoil Q3 2018 Revolving Options (1) Clean Ocean HHI Q1-2014 Yes C Q2 2015 Cheniere Q2 2020 Q3 2022 Clean Planet HHI Q3-2014 Yes C Hull 2566 HHI Q1-2015 Yes C Hull 2567 HHI Q2-2015 Yes C (1) Statoil has consecutive revolving one-year renewal options following the initial five year period. Our Sponsor and certain members of the Prokopiou Family One of our principal strengths is our relationship with our Sponsor, our Managerand certain members of the Prokopiou Family, which provide us access to their long-standing relationships with major energy companies and shipbuilders. While our Sponsor intends to utilize us as its primary growth vehicle to pursue the acquisition of LNG carriers employed on long-term charters that provide stable cash flows, we can provide no assurance that we will realize any benefits from our relationship with the Prokopiou Family. Our Sponsor, our Manager and other companies controlled by certain members of the Prokopiou Family are not prohibited from competing with us pursuant to the terms of the Omnibus Agreement whichwe willenter into with our Sponsor and our General Partner prior to the closing of this offering. Our General Partner, which is wholly-owned by our Sponsor, will own100% of the general partner units, representing a 0.1% general partnership interest in us, or the General Partner Units, and 100% of our incentive distribution rights upon the closing of this offering. Our founder and Chairman, Mr. George Prokopiou, started his career in shipping in 1974.Mr. Prokopiou, through entities he founded, has owned or operated in excess of 250 vessels and founded Dynacom Tankers Management Ltd., or Dynacom Tankers Management, a Liberian company engaged in the management and operation of crude oil tankers and refined petroleum product tankers, and Sea Traders S.A., or Sea Traders, a Panamanian company that manages and operates drybulk carriers and container vessels.Dynacom Tankers Management is a company engaged primarily in the management and operation of 53 tanker vessels.Sea Traders is a company engaged primarily in the management and operation of 26 dry bulk carriers. Positive Industry Fundamentals We believe that the following factors collectively present positive industry fundamental prospects for us to execute our business plan and grow our business: Natural gas and LNG arevital and growing components of global energy sources.According to Drewry Consultants, Ltd., or Drewry, an independent consulting and research company, global demand for LNG is forecasted to increase by approximately 146 million tonnes (7 trillion cubic feet) by 2018, representing a compound annual growth rate, or CAGR, of 6%. Natural gas accounted for 24% of the world's primary energy consumption in 2012, which is expected to increase to 25% in 2013. Over the last two decades, natural gas has been one of the world's fastest growing energy sources, increasing at twice the rate of oil consumption over the same period. We believe that LNG, which accounted for 32% of overall cross-border trade of natural gas in 2012, will continue to increase its share in the mid-term future.A cleaner burning fuel than both oil and coal, natural gas has become an increasingly attractive fuel source in the last decade. As more emphasis is placed on reducing carbon emissions, Organization for Economic Cooperation and Development, or OECD, nations have come toconsider natural gas as a way of reducing their environmental footprint, particularly for electricity where natural gas-fired facilities have been gradually replacing oil, coal and older natural gas-fired plants. More recently, China has indicated a strong desire to address air quality issues that have arisen following a rapid expansion in the use of coal fired power plants. Gas-fired electricity generation is expected to feature prominently in their efforts to address environmental issues. Natural gas is a clean-burning fuel which produces less carbon dioxide and other pollutants and particles per unit of energy produced than coal, fuel oil and other common hydrocarbon fuel sources. Because of the cost and environmental advantages of natural gas relative to other energy sources, such as nuclear power, together with the increased availability of natural gas, we believe that demand for natural gas, and LNG in particular, will continue to grow in the future. 4 Demand for LNG shipping is experiencing significant growth.The growing distances between the location of natural gas reserves and the nations that consume natural gas have caused an increase in the percentage of natural gas traded between countries. This has resulted in an increase in the portion of natural gas that is being transported in the form of LNG, which provides greater flexibility and generally lowers capital costs of shipping natural gas in the form of LNG, as well as reduces the environmental impact compared to transportation by pipeline. Increases in planned capacity of liquefaction and regasification terminals are anticipated to increase export capacity significantly, requiring additional LNG carriers to facilitate transportation activity. According to Drewry based on the current projections of liquefactionterminals that are planned or under construction, liquefaction capacity is expected to increase by approximately 20% by 2016. Approximately one million tonnes of LNG export capacity creates demand for approximately one to two LNG carriers with carrying capacity of 160,000 to 165,000 cbm each. As of April 2013, global liquefaction capacity was 285.03 million tones, and an additional 69.2 million tonnes of additional liquefaction capacity is under construction and scheduled to be available by the end of 2016. A limited newbuilding orderbook and high barriers to entry should restrict the supply of new LNG carriers.According to Drewry, the current orderbook of LNG carriers represents 33% of current LNG carrier fleet carrying capacity.As of April 2013, 108 LNG carriers, with an aggregate carrying capacity of 17.7 million cbm, were on order for delivery for the period between 2013 to 2016, while the existing fleetconsisted of 358 vessels with an aggregate capacity of 53.1 million cbm.Webelieve that there are significant barriers to entry in the LNG shipping sector due to large capital requirements, limited availability of qualified vessel personnel, and the need for a high degree of technical management required for LNG vessels. The industry is also known to have a demanding customer base that requires strict quality operating standards. Finally, we believe that the limited construction capacity at high-quality shipyards and the long lead-time required for the construction of LNG carriers will restrict additional supply of new LNG carriers in the near-term. Stringent customer certification standards favor established, high-quality operators. Major energy companies have developed stringent operational, safety and financial standards that LNG operators generally are required to meet in order to qualify for employment in their programs. Based on our Manager's track record and long established operational standards, we believe that these rigorous and comprehensive certification standards will be a barrier to entry for less qualified and less experienced vessel operators and will provide us with an opportunity to establish relationships with new customers. Increasing ownership of the global LNG carrier fleet by independent owners. Independent owners have a greater share of the global LNG carrier fleet.According to Drewry as of April 2013, 63% of the LNG fleet was owned by independent shipping companies, 21% was owned by LNG producers, and 8% was owned by energy majors and end-users, respectively. We believe that private and state-owned energy companies will continue to seek high-quality independent owners, such as ourselves, for their growing LNG shipping needs in the future, driven in part by large capital requirements, and level of expertise necessary, to own and operate LNG vessels. For more details about the LNG industry, please see "The International Liquefied Natural Gas (LNG) Shipping Industry." We can provide no assurance, however, that the industry dynamics described above will continue or that we will be able to capitalize on these opportunities. See"Risk Factors" and "The International Liquefied Natural Gas (LNG) Shipping Industry." Distinguishing Features and Strategies We combine a number of features that we believe distinguish us from other LNG shipping companies. Management Broad based Sponsor experience. Under the leadership of Mr. George Prokopiou, our Chairman, we, including through our Manager, have developed an extensive network of relationships with major energy companies, leading LNG shipyards, and other key participants throughout the shipping industry. We believe that the strong relationships that we, our Sponsor and our Manager developed with shipping industry participants, including chartering brokers, shipbuilders and financial institutions, should provide us with profitable vessel acquisition and employment opportunities in the LNG sector, as well as access to financing that we will need to grow our Company. Since entering the shipping business in 1974, Mr. Prokopiou, through entities he founded, has owned or operated in excess of 250 vessels and has founded and controlled various companies, including Dynacom Tankers Management, Sea Traders and our Manager. 5 Strong management experience in the LNG shipping sector. Our management and board members have managed and operated LNG carriers since 2007, and we believe that we have acquired significant experience in the operation and ownership of LNG carriers. Our senior executives have an average of 25 years of shipping experience, including experience in the LNG sector. Furthermore, one of the vessels in our Initial Fleet, the Ob River, while operated by our Manager, became the world's first LNG carrier to complete an LNG shipment via the Northern Sea Route, that is a shipping lane from the Atlantic Ocean to the Pacific Ocean entirely in Arctic waters, which demonstrated its extensive ice class capabilities. During this voyage, itachieved a significant reduction in navigation time and generated significant cost savings for its charterer, Gazprom. We believe this operational expertise, together withour reputation and track record in LNG shipping, positions us favorably to capture additional commercial opportunities in the LNG industry. Cost-competitive and efficient operations.Our Manager will provide the technical and commercial management of our Initial Fleet and any other vessels we may acquire in the future. We believe that our Manager, through comprehensive preventive maintenance programs and by retaining and training qualified crew members, will be able to manage our vessels efficiently, safely and at a competitive cost. Fleet Modern, versatile and high specification fleet. We believe that our vessels will offer attractive characteristics that should provide us witha competitive advantage in securing future charters with customers and enhance our vessels' earnings potential. The specifications of our Initial Fleet allow compatibility with a wide variety of LNG terminals, giving charterers flexibility to trade our vessels worldwide. The Clean Force, the Ob River and all of the Optional Vessels have been assigned with Lloyds Register's Ice Class notation 1A FS, or its equivalent, for hull and machinery and are fully winterized, which means that they are designed to call at ice bound and harsh environment terminals and to withstand temperatures up to minus 30 degrees Celsius. We believe that these specifications enhance our trading capabilities and future employment opportunities. Furthermore, each of the Optional Vessels isbeing constructed with an efficient tri-fuel diesel electric propulsion system, which will significantly reduce both fuel costs and emissions. Sister vessel efficiencies.The seven Optional Vessels consist of two series of identical sister vessels, while our Initial Fleet of three LNG carriers are also sister vessels, which we believe will enable us to benefit from more chartering opportunities, economies of scale and operating and cost efficiencies in ship construction, crew training, crew rotation and shared spare parts. We believe that more chartering opportunities will be available to us because many charterers prefer sister vessels due to their interchangeability and easy cargo scheduling associated with the use of sister vessels. Built-in fleet growth.We will have the right but not the obligation to purchase the Optional Vessels from our Sponsor.We believe that the staggered delivery dates of the seven Optional Vessels may facilitate a smooth integration of these vessels into our fleet, contributing to our annual growth through 2015 assuming we purchase and take delivery of these vessels. In addition, we will have the right but not the obligation to acquire from our Sponsor any LNG carrier it owns and employs under a charter with an initial term of four or more years. Commercial Capitalize on growing demand for LNG shipping. We will have the right but not the obligation to purchase from our Sponsor each of the seven Optional Vessels at any time up to twelve months following their respective deliveries from the shipyard which are scheduled to be delivered between 2013 and 2015, and the right to purchase any LNG carrier acquired or employed under a charter with an initial term of four or more years by our Sponsor. We plan to acquire additional LNG carriers over the next few years in an effort to grow our cash available for distributions. We believe our Sponsor's and our Manager's industry reputation and relationships position us well to further expand our fleet to meet the growing demand for LNG shipping. We intend to leverage therelationships that we, our Sponsor and our Manager have with a number of major energy companies beyond our current customer base and explore relationships with other leading energy companies, with an aim to supporting their growth programs. Pursue a multi-year chartering strategy. We currently focus on, and have entered into, multi-year time charter contracts with international energy companies, which provide us with the benefits of stable cash flows and high utilization rates. All of the vessels in our Initial Fleet are currently time chartered on multi-year contracts, which should result in 100% of our calendar days being under charter coverage in 2013, 2014 and in 2015 and as of June 30, 2013, are expected to provide us with total contracted revenue in excess of $323.1 million, excluding options to extend and assuming full utilization for the full term of the charter. On January 2, 2013, BG Group exercised its option to extend the duration of the time charter of Clean Force by an additional three-year term at an escalated daily rate. BG Group has an additional option to extend the duration of the charter for by another three year term at a further escalated daily rate. 6 Strengthen relationships with customers. We, our Sponsor and our Manager have, over time, established relationships with several major LNG industry participants. The vessels in our Initial Fleet have, in the past, been chartered to numerous major international energy companies and conglomerates, in addition to our current charterers, BG Group and Gazprom. We expect that BG Group and Gazprom will further expand their LNG operations, and that their demand for additional LNG shipping capacity will also increase. While we cannot guarantee that BG Group and Gazprom will further expand their LNG operations or that they will use our services, we believe we are well positioned to support them in executing their growth plans if their demand for LNG carriers and services increases in the future. We intend to continue to adhere to the highest standards with regard to reliability, safety and operational excellence. Financial Make cash distributions to our unitholders and pay down debt. We intend to declare and pay minimum quarterly distributions of$per unit, or $per unit on an annualized basis. Our multi-year time charters with BG Group and Gazprom for the three vessels in our Initial Fleet vary in duration, with an average remaining term of approximately 4 years. We believe that the relatively predictable revenues from these contracts will provide sufficient cash flow to make cash distributions after establishment of cash reserves and payment of fees and expenses, including payments to our General Partner. In addition to making cash distributions, we intend to concurrently repay principal on our debt, which we believe will increase vessel equity, leading to a two-fold value creationopportunity for our unitholders. Currently, the loan facilities secured by the vessels in our Initial Fleet would restrict our ability to declare and make distributions to our unitholders.We intend to enter into negotiations with the lenders to amend these secured loan facilities prior to the closing of this offering to, among other things, permit distributions to our unitholders and the other transactions contemplated herein. Demonstrated access to financing. Our Sponsor funded the construction of the Optional Vessels through debt financing as well as equity provided by entities owned and controlled by certain members of the Prokopiou Family. Should we exercise our right to purchase any of the seven Optional Vessels, our Sponsor would cause the amendment and novation of the loan agreements which are secured by these vessels. We believe that being able to access financing will improve our ability to capture future market opportunities and make further acquisitions, which we expect will increase the minimum quarterly distribution to our unitholders. In addition, upon the completion of this offering, our Sponsor has agreed to provide us with a $30.0 million revolving credit facility to be used for general corporate purposes, including working capital. This revolving credit facility will have a term of five years and will bear interest at LIBOR plus a margin of 3.0%. This credit facility will have customary financial and other covenants and provisions relating to events of default. As of December 31, 2012 and 2011, we were in breach of certain liquidity and restrictive covenants relating to our loan agreements, which constitute events of default and may result in our lenders requiring immediate repayment of the loans or foreclosing their liens on the vessels securing these loans.As of the date of this prospectus, none of our lenders have declared an event of default under the loan agreements, nor have they exercised any remedy afforded to them under our loan agreements as a result of such events of default.Prior to the closing of this offering, we intend to enter into negotiations with our lenders to amend these facilities and, where applicable, obtain waivers. However, we believe that our lenders will not demand payment of the loans before their maturity, provided that we pay scheduled loan installments and interest as they fall due under the existing credit facilities. We cannot guarantee that we will be able to obtain our lenders' waiver or consent, with respect to the aforementioned non-compliances, or that we will be able to refinance or restructure any such indebtedness. Ifwe fail to remedy, or obtain a waiver of, the breaches of the covenants discussed above, our lenders may accelerate the indebtedness under the relevant credit facilities. Upon completion of this offering and the related transactions, we plan to fund the loan interest and scheduled loan repayments with cash expected to be generated from operations.Please see "Management's Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources – Our Borrowing Activities." We can provide no assurance that we will be able to successfully implement the business strategies described above.Please see "Risk Factors" and "The International Liquefied Natural Gas (LNG) Shipping Industry." Formation Transactions We were formed on May 30, 2013 as a Marshall Islands limited partnership to own, operate and acquire LNG carriers initially employed on charters of three or more years. Prior to the closing of the offering, we will own (i) a 100% limited partner interest in Dynagas Operating LP, (ii) the non-economic general partner interest in Dynagas Operating LP through our 100% ownership of its general partner, Dynagas Operating GP LLC and (iii) 100% of Dynagas Equity Holding Ltd. and its subsidiaries, which are the Sponsor Controlled Companies that own directly and indirectly the three vessels comprising our Initial Fleet. In addition, at or prior to the closing of this offering, the following transactions will occur: · we will issue to our Sponsorcommon units and all of our subordinated units, representing a 99.9% limited partner interest in us; · we will issue to our General Partner, a company owned and controlled by our Sponsor, General Partner Units representing a 0.1% General Partner interest in us and all of our incentive distribution rights, which will entitle our General Partner to increasing percentages of the cash we distribute in excess of $per unit per quarter; 7 · we will sellcommon units to the public in this offering, representing a% limited partner interest in us; · our Sponsor will sellcommon units to the public in this offering, representing a% limited partner interest in us; and · we will use the proceeds from this offering to repay $ million of outstanding borrowings under certain of our credit facilities, and for general corporate purposes, including working capital. In addition, at or prior to the closing of this offering: · our Sponsor and its lenders will amend and novate to us certain of our Sponsor's credit facilities which will not prohibit (i) our acquisition of the Initial Fleet (ii) the payment of distributions to our unitholders, and (iii) the completion of the other transactions contemplated herein; and · we will enter into an Omnibus Agreement with our Sponsor and our General Partner, governing, among other things: · to what extent we and our Sponsor may compete with each other; · our options to purchase from our Sponsor the Optional Vessels within twelve months after their respective deliveries from the shipyard; · certain rights of first offer on LNG carriers operating under charters with an initial term of four or more years as described under "Certain Relationships and Related Party Transactions—Agreements Governing the Transactions—Omnibus Agreement"; and · our Sponsor's provision of certain indemnities to us. Our Corporate Structure Dynagas LNG Partners LP was organized as a limited partnership in the Republic of the Marshall Islands on May 30, 2013, as awholly-owned subsidiary of Dynagas Holding Ltd., our Sponsor. Upon the closing of this offering and the completion of the Formation Transactions described above, our Sponsor will own% of our outstanding common units and approximately all of our outstanding subordinated units, assuming our underwriters do not exercise their over-allotment option. Dynagas Operating LP owns a 100% interest in the Clean Energy, the Ob River and the Clean Force through intermediate holding companies. The following diagram provides a summary of our corporate and ownership structure after giving effect to this offering, assuming no exercise of the underwriters' over-allotment option. 8 Vessel Management Dynagas Ltd., our Manager provides us with commercial and technical management services for our vessels and certain corporate governance and administrative services, pursuant to three identical agreements with our three wholly-owned vessel owning subsidiaries, or the Management Agreements. Our Manager is wholly-owned by Mr. George Prokopiou and has been providing these services for the vessels in our Initial Fleetfor over eight years.In addition, our Manager performs the commercial and technical management of each of the Optional Vessels, which also includes the supervision of the construction of these vessels. Through our Manager, we will have a longer presence in LNG shipping than many other independent owners of LNG carriers currently in the industry, and during that time our Manager has established a track record for efficient, safe and reliable operation of LNG carriers. We pay our Manager a technical management fee of $2,500 per day for each vessel, pro-rated for the calendar days we own each vessel, for providing the relevant vessel owning subsidiaries with services, includingengaging and providing qualified crews, maintaining the vessel, arranging supply of stores and equipment, arranging and supervising periodic drydocking, cleaning and painting and ensuring compliance with applicable regulations, including licensing and certification requirements. 9 In addition, we pay our Manager a commercial management fee equal to 1.25% of the gross charter hire, ballast bonus or other income from the employment of our vessels, for providing the relevant vessel owning subsidiaries with services, including chartering, managing freight payment, monitoring voyage performance, and carrying out other necessary communications with the shippers, charterers and others. Under the Management Agreements, our Manager also provides us with certain administrative and support services. Under the terms of the Management Agreements, we may terminate the Management Agreements only under certain specific circumstances, such as, (i) a breach of contract by our Manager or (ii) following a change of control in us. If we terminate our Manager as a result of a changeof controlin us then we will have to pay our Manager a termination penalty.The Management Agreements may be terminated by our Manager with immediate effect if, among other things, (i) we fail to meet our obligations and/or make due payments within tenbusiness days from receipt of invoices, (ii) upon a change of control of our vessel owning subsidiaries or us, (iii) upon a sale or total loss of a vessel (with respect to that vessel) or (iv) if we file for bankruptcy. We expect to pay an aggregate of approximately $2.8 million in connection with the management of our Initial Fleet under the Management Agreements for the twelve months ending September 30, 2014. In addition to such fees, we expect to pay for any capital expenditures, financial costs, operating expenses and any general and administrative expenses, including payments to third parties in accordance with the Management Agreements. The initial term of the Management Agreements with our Manager will expire on December 31, 2020, and will renew automatically for successive eight-year terms thereafter unless earlier terminated. The technical management fee of $2,500 per day for each vessel is fixed until December 31, 2013 and will thereafter increase annually by 3%, subject to further annual increases to reflectmaterial unforeseen cost increases and a performance incentive fee at our discretion. Pursuant to the terms of the Management Agreements, liability of our Manager to us is limited to instances of gross negligence or willful misconduct on the part of our Manager. Further, we are required to indemnify our Manager for liabilities incurred by our Manager in performance of the Management Agreements and, except in instances of gross negligence or willful misconduct on the part of our Manager. Additional LNG carriers that we acquire in the future may be managed by our Manager or other unaffiliated management companies. Implications of Being an Emerging Growth Company We had less than $1.0 billion in revenue during our last fiscal year, which means that we qualify as an "emerging growth company" as defined in the Jumpstart Our Business Startups Act, or JOBS Act. An emerging growth company may take advantage of specified reduced reporting and other burdens that are otherwise applicable generally to public companies. These provisions include: · the ability to present only two years of audited financial statements and only two years of related Management’s Discussion and Analysis of Financial Condition and Results of Operations in the registration statement for our initial public offering; · exemption from the auditor attestation requirement in the assessment of the emerging growth company's internal controls over financial reporting, for so long as a company qualifies as an "emerging growth company"; · exemption from new or revised financial accounting standards applicable to public companies until such standards are also applicable to private companies; and · exemption from compliance with any new requirements adopted by the Public Company Accounting Oversight Board, or the PCAOB, requiring mandatory audit firm rotation or a supplement to our auditor's report in which the auditor would be required to provide additional information about the audit and our financial statements. 10 We may take advantage of these provisions until the end of the fiscal year following the fifth anniversary of our initial public offering or such earlier time that we are no longer an emerging growth company. We will cease to be an emerging growth company if, among other things, we have more than $1.0 billion in "total annual gross revenues" during the most recently completed fiscal year. We may choose to take advantage of some, but not all, of these reduced burdens. For as long as we take advantage of the reduced reporting obligations, the information that we provide to our unitholders may be different from information provided by other public companies. Summary of Conflicts of Interest and Fiduciary Duties Our General Partner and our directors will have a legal duty to manage us in a manner beneficial to our unitholders, subject to the limitations described under "Conflicts of Interest and Fiduciary Duties." This legal duty is commonly referred to as a "fiduciary duty." Our directors also will have fiduciary duties to manage us in a manner beneficial to us, our General Partner and our limited partners. As a result of these relationships, conflicts of interest may arise between us and our unaffiliated limited partners on the one hand, and our Sponsor and its affiliates, including our General Partner, on the other hand. The resolution of these conflicts may not be in the best interest of us or our unitholders. In particular: · certain of our directors and officers may also serve as officers of our Sponsor or its affiliates and as such will have fiduciary duties to our Sponsor or its affiliates that may cause them to pursue business strategies that disproportionately benefit our Sponsor or its affiliates or which otherwise are not in the best interests of us or our unitholders; · our Partnership Agreement permits our General Partner to make a number of decisions in its individual capacity, as opposed to in its capacity as our General Partner, which entitles our General Partner to consider only the interests and factors that it desires, and it has no duty or obligations to give any consideration to any interest of or factors affecting us, our affiliates or any unitholder; when acting in its individual capacity, our General Partner may act without any fiduciary obligation to us or the unitholders whatsoever; · our Sponsor and its affiliates may compete with us, subject to the restrictions contained in the Omnibus Agreement, which we will enter into with our Sponsor and our General Partner, and could own and operate LNG carriers under long-term charters that may compete with our vessels, including charters with an initial term of four or more yearsif we do not acquire such vessels when they are offered to us pursuant to the terms and conditions of the Omnibus Agreement; · any agreement between us, on the one hand, and our General Partner and its affiliates, on the other, will not grant to the unitholders, separate and apart from us, the right to enforce the obligations of our General Partner and its affiliates in our favor; · borrowings by us and our affiliates may constitute a breach of any duty owed by our General Partner or our directors to our unitholders, including borrowings that have the purpose or effect of: (i) enabling our General Partner or its affiliates to receive distributions on any subordinated units held by them or the incentive distribution rights or (ii) hastening the expiration of the subordination period; · our General Partner, as the holder of the incentive distribution rights, will have the right to reset the minimum quarterly distribution and the cash target distribution levels, upon which the incentive distributions payable to our General Partner would be based without the approval of unitholders or the conflicts committee of our board of directors at any time when there are no subordinated units outstanding and we have made cash distributions to the holders of the incentive distribution rights at the highest level of incentive distribution for each of the prior four consecutive fiscal quarters, and in connection with such resetting and the corresponding relinquishment by our General Partner of incentive distribution payments based on the cash target distribution levels prior to the reset, our General Partner would be entitled to receive a number of newly issued common units and General Partner Units based on a predetermined formula described under "How We Make Cash Distributions — General Partner's Right to Reset Incentive Distribution Levels"; and · in connection with this offering, we will enter into agreements, and may enter into additional agreements, with our General Partner and our Sponsor and certain of its subsidiaries, relating to the purchase of additional vessels, the provision of certain services to us by our Manager andits affiliates and other matters. In the performance of their obligations under these agreements, our Sponsor and its subsidiaries, other than our General Partner, are not held to a fiduciary duty standard of care to us, our General Partner or our limited partners, but rather to the standard of care specified in these agreements. 11 For a more detailed description of our management structure, please read "Management—Directors and Senior Management" and "Certain Relationships and Related Party Transactions." Although a majority of our directors will over time be elected by our common unitholders, our General Partner will have influence on decisions made by our board of directors. Our board of directors will have a conflicts committee composed of independent directors. Our board of directors may, but is not obligated to, seek approval of the conflicts committee for resolutions of conflicts of interest that may arise as a result of the relationships between our Sponsor and its affiliates, including our General Partner, on the one hand, and us and our unaffiliated limited partners, on the other. There can be no assurance that a conflict of interest will be resolved in favor of us. Company Information The address of our principal executive offices is 97 Poseidonos Avenue & 2 Foivis Street, Glyfada, 16674 Greece. Our telephone number at that address is fter the completion of this offering, we will maintain a website at is www.dynagaspartners.com. Information contained on our website does not constitute part of this prospectus. We own our vessels through separate wholly-owned subsidiaries that are incorporated in the Republic of the Marshall Islands, Republic of Liberia and the Island of Nevis. 12 THE OFFERING Common units offered to the public by us common units. common units if the underwriters exercise their over-allotment option in full. Common units offered to the public by the Sponsor common units. Common units and subordinated units outstanding immediately after this offering common units andsubordinated units, representing a% and% limited partner interest in us, respectively. common units if the underwriters exercise their over-allotment option in full. Over-allotment option We will grant the underwriters a 30-day option to purchase up toadditional common units to cover over-allotments, if any. The exercise of the underwriters' option will not affect the total number of units outstanding or the amount of cash needed to pay the minimum quarterly distribution. Sponsor Dynagas Holding Ltd., our Sponsor, owned 100% of our common and subordinated units as of the date of this prospectus. Following the completion of this offering, our Sponsor will own approximately% of our outstanding common units and 100% of our outstanding subordinated units. Use of proceeds from sale of common units offered to the public by us We expect to receive net proceeds of approximately $million from the sale ofcommon units offered by this prospectus, assuming an initial public offering price of $per common unit, which is the mid-point of the price range set forth on the cover of this prospectus and after deducting estimated underwriting discounts and commissions and structuring fees and paying estimated offering expenses. We intend to use the net proceeds from this offering as follows: · Approximately $million to repay outstanding indebtedness under our loan agreements, which bears interest at%,% and%, and are due in,andrespectively; and · Approximately $million for general corporate purposes, including working capital.See "Use of Proceeds." Use of proceeds from sale of common units offered to the public by our Sponsor OurSponsor will receive $million in net proceeds from thesale of common units offered by this prospectus to the public and we will not receive any proceeds from the sale of these common units. See "Use of Proceeds." Cash distributions Following this offering, we intend to make minimum quarterly distributions of $per unit, or $ per unit on an annualized basis to the extent we have sufficient cash from operations after establishment of cash reserves and payment of fees and expenses, including payments to our General Partner. In general, we will pay any cash distributions we make each quarter in the following manner: · first, 99.9% to the holders of common units and 0.1% to our General Partner, until each common unit has received a minimum quarterly distribution of $plus any arrearages from prior quarters; · second, 99.9% to the holders of subordinated units and 0.1% to our General Partner, until each subordinated unit has received a minimum quarterly distribution of $; and · third, 99.9% to all unitholders, pro rata, and 0.1% to our General Partner, until each unit has received an aggregate distribution of $. Within 45 days after the end of each fiscal quarter (beginning with the quarter ending, 2013), we will distribute all of our available cash to unitholders of record on the applicable record date. We will adjust the minimum quarterly distribution for the period from the closing of the offering through, 2013 based on the actual length of the period. Our ability to pay our minimum quarterly distribution is subject to various restrictions and other factors described in more detail under the caption "Our Cash Distribution Policy and Restrictions on Distributions." If cash distributions to our unitholders exceed $per unit in a quarter, holders of our incentive distribution rights (initially, our General Partner) will receive increasing percentages, up to 49.9%, of the cash we distribute in excess of that amount. We refer to these distributions as "incentive distributions." We must distribute all of our cash on hand at the end of each quarter, less, among other things, reserves established by our board of directors to provide for the proper conduct of our business, to comply with any applicable debt instruments or to provide funds for future distributions. We refer to this cash as "available cash," which is defined in our Partnership Agreement attached hereto as Appendix A. The amount of available cash may be greater than or less than the aggregate amount of the minimum quarterly distribution to be distributed on all units. We believe, based on the estimates contained in and the assumptions listed under "Our Cash Distribution Policy and Restrictions on Distributions—Forecasted Cash Available for Distribution," that we will have sufficient cash available for distribution to enable us to pay the minimum quarterly distribution of $ on all of our common and subordinated units for each quarter through September 30, 2014. However, unanticipated events may occur which could adversely affect the actual results we achieve during the forecast period. Consequently, our actual results of operations, cash flows and financial condition during the forecast period may vary from the forecast, and such variations may be material. Prospective investors are cautioned to not place undue reliance on the forecast and should make their own independent assessment of our future results of operations, cash flows and financial condition. See "Our Cash Distribution Policy and Restrictions on Distributions—Forecasted Cash Available for Distribution." 13 Subordinated units Our Sponsor will initially own all of our subordinated units. The principal difference between our common units and subordinated units is that in any quarter during the subordination period the subordinated units are entitled to receive the minimum quarterly distribution of $per unit only after the common units have received the minimum quarterly distribution and arrearages in the payment of the minimum quarterly distribution from prior quarters. Subordinated units will not accrue arrearages. The subordination period will end on the first business day after we have earned and paid in the applicable period at least $(the minimum quarterly distribution on an annualized basis) on each outstanding common and subordinated unit and the corresponding distribution on the General Partner's 0.1% interest for any three consecutive four-quarter periods ending on or after.For purposes of determining whether the subordination period will end, the three consecutive four-quarter periods for which the determination is being made may include one or more quarters with respect to which arrearages in the payment of the minimum quarterly distribution on the common units have accrued, provided that all such arrearages have been repaid prior to the end of each such four-quarter period. If the subordination period ends as a result of us having met the tests described above, all subordinated units will convert into common units on a one-for-one basis, and the common units will no longer be entitled to arrearages. The subordination period will also end upon the removal of our General Partner other than for cause if the units held by our General Partner and its affiliates are not voted in favor of such removal. When the subordination period ends, all subordinated units will convert into common units on a one-for-one basis and the common units will no longer be entitled to arrearages. General Partner's right to reset the target distribution levels Our General Partner has the right, at a time when there are no subordinated units outstanding and it has received incentive distributions at the highest level to which it is entitled (49.9%) for each of the prior four consecutive fiscal quarters, to reset the initial cash target distribution levels at higher levels based on the distribution at the time of the exercise of the reset election. If our General Partner transfers all or a portion of the incentive distribution rights it holds in the future, then the holder or holders of a majority of our incentive distribution rights will be entitled to exercise this right. Following a reset election by our General Partner, the minimum quarterly distribution amount will be reset to an amount equal to the average cash distribution amount per common unit for the two fiscal quarters immediately preceding the reset election (we refer to such amount as the "reset minimum quarterly distribution amount"), and the target distribution levels will be reset to correspondingly higher levels based on the same percentage increases above the reset minimum quarterly distribution amount as our current target distribution levels. In connection with resetting these target distribution levels, our General Partner will be entitled to receive a number of common units equal to that number of common units whose aggregate quarterly cash distributions equaled the average of the distributions to it on the incentive distribution rights in the prior two quarters. See "How We Make Cash Distributions — General Partner's Right to Reset Incentive Distribution Levels." Issuance of additional units We can issue an unlimited number of additional units, including units that are senior to the common units in rights of distribution, liquidation and voting, on the terms and conditions determined by our board of directors, without the consent of our unitholders. See "Units Eligible for Future Sale" and "The Partnership Agreement—Issuance of Additional Securities." 14 Board of Directors Upon the closing of this offering, our board of directors will consist of five members appointed by our General Partner. We will hold a meeting of the limited partners every year to elect one or more members of our board of directors and to vote on any other matters that are properly brought before the meeting.Our General Partner has the right to appoint two of the five members of our board of directors who will serve as directors for terms determined by our General Partner. At our first annual meeting in 2014, the common unitholders will elect three of our directors. The three directors will be nominated by our General Partner. The three directors elected by our common unitholders at our 2014 annual meeting will be divided into three classes to be elected by our common unitholders annually on a staggered basis to serve for three-year terms. Initially, the majority of our directors will be non-United States citizens or residents.Directors elected by our common unitholders will be nominated by the board of directors or by any limited partner or group of limited partners that holds at least% of the outstanding common units. See "Management—Management of Dynagas LNG Partners LP." Voting Rights Each outstanding common unit is entitled to one vote on matters subject to a vote of common unitholders. However, to preserve our ability to be exempt from U.S. federal income tax under Section 883 of the U.S. Internal Revenue Code of 1986, as amended, or the Code, if at any time, any person or group owns beneficially more than 4.9% of any class of units then outstanding, any such units owned by that person or group in excess of 4.9% may not be voted on any matter and will not be considered to be outstanding when sending notices of a meeting of unitholders, calculating required votes (except for purposes of nominating a person for election to our board of directors), determining the presence of a quorum or for other similar purposes under our Partnership Agreement, unless otherwise required by law. The voting rights of any such unitholders in excess of 4.9% will effectively be redistributed pro rata among the other common unitholders holding less than 4.9% of the voting power of all classes of units entitled to vote. Our General Partner, its affiliates and persons who acquired common units with the prior approval of our board of directors will not be subject to this 4.9% limitation except with respect to voting their common units in the election of the elected directors. You will have no right to elect our General Partner on an annual or other continuing basis. Our General Partner may not be removed except by a vote of the holders of at least 66 2/3% of the outstanding common and subordinated units, including any common and subordinated units owned by our General Partner and its affiliates, voting together as a single class. Upon consummation of this offering, our Sponsor will own% of our common units and all of our subordinated units, representing% of the outstanding common and subordinated units. If the underwriters' over-allotment option is exercised in full, our Sponsor will own of our common units and all of our subordinated units, representing% of the outstanding common and subordinated units. As a result, you will initially be unable to remove our General Partner without its consent because our Sponsor will own sufficient units upon completion of this offering to be able to prevent the General Partner's removal. See "The Partnership Agreement—Voting Rights." 15 Limited call right If at any time our Sponsor and its affiliates own more than 80% of the outstanding common units, our Sponsor has the right, but not the obligation, to purchase all, but not less than all, of the remaining common units at a price equal to the greater of (x) the average of the daily closing prices of the common units over the 20 trading days preceding the date three days before the notice of exercise of the call right is first mailed and (y) the highest price paid by our General Partner or any of its affiliates for common units during the 90-day period preceding the date such notice is first mailed. Our Sponsor is not obligated to obtain a fairness opinion regarding the value of the common units to be repurchased by it upon the exercise of this limited call right. Material Federal Income Tax Considerations Although we are organized as a partnership, we have elected to be treated as a corporation for U.S. federal income tax purposes. Consequently, all or a portion of the distributions you receive from us will constitute dividends for such purposes. The remaining portion of such distributions will be treated first as a non-taxable return of capital to the extent of your tax basis in your common units and, thereafter, as capital gain. We estimate that if you hold the common units that you purchase in this offering through the period ending December 31, 2016, the distributions you receive, on a cumulative basis, that will constitute dividends for U.S. federal income tax purposes will be approximately 70% of the total cash distributions received during that period. See "Material U.S. Federal Income Tax Considerations—U.S. Federal Income Taxation of U.S. Holders—Ratio of Dividend Income to Distributions" for the basis for this estimate. For a discussion of material U.S. federal income tax consequences that may be relevant to prospective unitholders who are individual citizens or residents of the United States, see "Material U.S. Federal Income Tax Considerations—U.S. Federal Income Taxation of U.S. Holders" and for a discussion of material income tax consequences that may be relevant to prospective unitholders who are non-U.S. citizens or residents, see "Material U.S. Federal Income Tax Considerations—U.S. Federal Income Taxation of Non-U.S. Holders." Please also see "Risk Factors—Tax Risks." Exchange listing We are applying to have our common units approved for listing on the Nasdaq Global Select Market under the symbol "DLNG." Risk factors Investing in our common units involves substantial risks. You should carefully consider all the information in this prospectus prior to investing in our common units. In particular, we urge you to consider carefully the factors set forth in the section of this prospectus entitled "Risk Factors" beginning on page 21. 16 SUMMARY HISTORICAL CONSOLIDATED FINANCIAL AND OPERATING DATA We were formed on May 30, 2013 by our Sponsor as a new LNG carrier subsidiary focused on owning and operating LNG carriers that are employed on long-term charters of three or more years with international energy companies.Prior to the completion of this offering, we will complete a series of formation transactions that are described in the section of the prospectus entitled "Summary—Formation Transactions", including the acquisition of certain subsidiaries of our Sponsor that have interests in the LNG carriers in our Initial Fleet, or the Sponsor Controlled Companies.Upon the closing of the offering, our business will be a direct continuation of the Sponsor Controlled Companies. We do not intend to engage in any business or other activities prior to the closing of the offering, except in connection with our formation. The Sponsor ControlledCompanies are limited to entities that are under the control of our Sponsor and its affiliates, and, as such, this acquisition was accounted for as a transaction between entities under common control.As a result, the financial statements of the Sponsor Controlled Companies along with us from May 30, 2013 (the date of our inception) have been presented using combined historical carrying costs of the assets and liabilities of the Sponsor Controlled Companies, and present the consolidated financial position and results of operations as if Dynagas Partners and the Sponsor Controlled Companies were consolidated for all periods presented. The following table summarizes our summary historical consolidated financial and other operating data at the dates and for the periods indicated.The summaryhistorical consolidated financial data in the table as of December 31, 2012 and 2011 and for the years then ended is derived from our audited consolidated financial statements for 2012 and 2011 included elsewhere in this prospectus, which have been prepared in accordance with U.S. GAAP. The following financial data should be read in conjunction with "Management's Discussion and Analysis of Financial Condition and Results of Operations," and our consolidated financial statements and related notes included elsewhere in this prospectus. Our financial position, results of operations and cash flows could differ from those that would have resulted if we operated autonomously or as an entity independent of our Sponsor in the periods for which historical financial data are presented below, and such data may not be indicative of our future operating results or financial performance. Year Ended December 31, Income Statement Data: (In thousands of Dollars) Voyage revenues $ $ Voyage expenses (1) ) ) Vessel operating expenses ) ) General and administrative expenses ) ) Management fees ) ) Depreciation ) ) Dry-docking and special survey costs ) - Operating income Interest income 1 4 Interest and finance costs ) ) Loss on derivative financial instruments ) ) Other, net ) ) Net Income $ $ Earnings per unit, basic and diluted [ ] [ ] Weighted average number of units, basic and diluted [ ] [ ] Balance Sheet Data: Total current assets $ $ Vessels, net Total assets Total current liabilities Total Long Term Debt and stockholders' loan, including current portion Total partners' equity Cash Flow Data: Net cash provided by operating activities $ $ Net cash used in financing activities ) ) Fleet Data: Number of vessels at the end of the year 3 3 Average number of vessels in operation (2) 3 3 Average age of vessels in operation at end of period (years) Available days (3) Time Charter Equivalent (6) Fleet utilization (4) % % Other Financial Data: Adjusted EBITDA (5) 17 Voyage expenses include commissions of 1.25% paid to our Manager. Average number of vessels is the number of vessels that constituted our fleet for the relevant period, as measured by the sum of the number of days each vessel was a part of our fleet during the period divided by the number of calendar days in the period. Available days are the total number of calendar days our vessels were in our possession during a period, less the total number of off-hire days during the period associated with major repairs, or drydockings. We calculate fleet utilization by dividing the number of our Available days during a period by the number of our calendar days during that period. The shipping industry uses fleet utilization to measure a company's efficiency in finding employment for its vessels and minimizing the amount of days that its vessels are off-hire for reasons such as scheduled repairs, vessel upgrades, drydockings or special or intermediate surveys. Adjusted EBITDA is defined as earnings before interest and finance costs, net of interest income, gains/losses on derivative financial instruments, taxes (when incurred), depreciation and amortization (when incurred). Adjusted EBITDA is used as a supplemental financial measure by management and external users of financial statements, such as our lenders, to assess our financial and operating performance and our compliance with the financial covenants and restrictions contained in our financing agreements. We believe that Adjusted EBITDA assists our management and investors by increasing the comparability of our performance from period to period and against the performance of other companies in our industry that provide Adjusted EBITDA information. This increased comparability is achieved by excluding the potentially disparate effects between periods or companies of interest, other financial items, depreciation and amortization and taxes, which items are affected by various and possibly changing financing methods, capital structure and historical cost basis and which items may significantly affect net income between periods. We believe that including Adjusted EBITDA as a financial and operating measure benefits investors in (a) selecting between investing in us and other investment alternatives and (b) monitoring our ongoing financial and operational strength in assessing whether to continue to hold common units. Adjusted EBITDA is not a measure of financial performance under U.S. GAAP, does not represent and should not be considered as an alternative to net income, operating income, cash flow from operating activities or any other measure of financial performance presented in accordance with U.S. GAAP. Adjusted EBITDA excludes some, but not all, items that affect net income and these measures may vary among other companies. Therefore, Adjusted EBITDA as presented below may not be comparable to similarly titled measures of other companies. The following tables reconcile Adjusted EBITDA to net income (loss) and net cash provided by operating activities, the most directly comparable U.S. GAAP financial measures, for the periods presented: Year Ended December 31, Reconciliation to Net Income (In thousands of Dollars) Net Income $ $ Net interest expense (including loss from derivative instruments) Depreciation Adjusted EBITDA 18 Year Ended December 31, Reconciliation to net cash provided by operating activities: (In thousands of Dollars) Net cash provided by operating activities $ $ Interest Income (1
